DETAILED ACTION
This Office Action is responsive to the amendment for application 16/860,286 filed on 6 January 2022. Claims 1 and 15 have been amended, and claims 4, 18, and 20-22 have been cancelled.
In light of Applicant’s arguments and the amendments to the claims, the 35 U.S.C. 101 rejection of claims 1-22 and the 35 U.S.C. 112(b) rejection of claim 4 have been withdrawn.	
Claims 1-3, 5-17, and 19 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-3, 5-17, and 19 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the preamble to claim 15 as follows:
	
15. A pruning mechanism for a resource allocation system comprising:



Allowable Subject Matter
Claims 1-3, 5-17, and 19 are allowed, being herein renumbered 1-17.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on page 6 of the remarks dated 6 January 2022, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “wherein calculating the impact further comprises generating one or more impulses representing a completion time of each task” in conjunction with the rest of the limitations of the claim, nor does the prior art of record teach or reasonably suggest the subject matter recited in such manners as in independent claim 15 “wherein the toggle module measures the computing system's oversubscription level by: monitoring a total amount of tasks that have missed their deadlines since a prior mapping event; and identifying the computing system as oversubscribed if the total amount of tasks exceeds a Dropping Toggle” in conjunction with the rest of the limitations of the claim.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196